Citation Nr: 1626135	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), a personality disorder, and polysubstance abuse.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2014, the Veteran and his spouse presented testimony during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In April 2015, the Board issued a decision granting service connection for left shoulder disability, characterized as residual irregularity of the left distal clavicle proximal to the acromioclavicular joint.  The Board also denied entitlement to service connection for bilateral hearing loss disability and right ear disability manifested by bleeding.

The Board also remanded the claims for service connection for low back disability, right knee disability, psychiatric disability, and right hand disability to the Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2015, the AOJ issued a rating decision granting service connection for degenerative disc disease with intervertebral disc syndrome, representing a full grant of this matter previously on appeal.  Accordingly, the matter of entitlement to service connection for low back disability is no longer before the Board.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that he is entitled to a psychiatric disability, to include PTSD, which he believes originated in service.  He indicated that he was hit by a cab in service and has had nightmares every day since and has lived in fear that he would be run down by another vehicle.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  See 80 Fed. Reg. 14308 (March 19, 2015).

Here, a September 2015 VA examiner found that the Veteran did not have a mental disorder which conformed to the criteria of DSM-V.  Unfortunately, the criteria of DSM-IV apply in this case.  Notably, this examiner also did not explain why prior diagnoses of dysthymia and major depressive disorder did not represent valid psychiatric diagnoses.  Thus, the Board requires an addendum opinion.

Notably, the available records from the Social Security Administration (SSA) reflect a diagnosis of dysthymia.  On remand, the AOJ should obtain all medical and legal documents pertaining to the award of SSA benefits as they are potentially relevant to the psychiatric claim.

The Board next observes that a September 2015 VA examiner concluded that a reference to a trick right knee on the Veteran's service separation was a typographical error and was intended to reference the left knee.  It was noted that service treatment records (STRs) do not document treatment for right knee symptoms.  However, it appears that STRs may not be complete.  In this respect, a September 2008 VA examiner referenced a May 24, 1974 STR that the Board has not found in the record, wherein the examiner offered a diagnosis of chondromalacia bilaterally.  Thus, the Board requires a search for additional STRs as well as additional examination with opinion based upon on an accurate factual predicate.

With respect to the right hand disability, the Board defers consideration at this time pending the potential receipt of additional STRs and/or SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Determine if there are any additional STRs which are not duplicative.  See VA examination report dated September 2008 (referencing a May 24, 1974 orthopedic examination diagnosing bilateral chondromalacia).

2.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of SSA benefits.

3.  Associate with the claims folder records of the Veteran's VA treatment since July 2015.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability from an examiner other than the September 2015 examiner.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has a right knee disorder that had its onset in, or is otherwise etiologically related, to his military service.  In so doing, the examiner is requested to discuss the significance, if any, of the in-service diagnosis of chondromalacia to the current right knee disability.

In so doing, the examiner is requested to consider the following:
* the Board's finding, from a medical and legal point of view, that the Veteran did not have a right knee disability upon entry into active service; 
* accept as fact a September 2008 VA examiner description of findings from a May 24, 1974 STR (diagnosing chondromalacia bilaterally) if such STR is not associated with the claims folder; 
* accept as fact that the separation examination correctly referred to the right knee; and
* the Veteran's allegations of chronic right knee disability since service.

6.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.  The examiner must provide all diagnoses pursuant to the DSM-IV criteria.

The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD. The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed. 

Additionally, the examiner should
	a) identify the appropriate diagnosis, or diagnoses, for the psychiatric symptoms experienced by the Veteran since January 2008, to include whether the prior diagnoses of dysthymia and major depressive disorder were correct or represented a misdiagnosis;
	b) for each acquired psychiatric disorder manifested since January 2008, whether it is at least as likely as not that such disorder:
		i) first manifested in service; OR
		ii) is causally related to an event in service

In providing these opinions, the examiner is requested to consider the following:
* the diagnoses of dysthymia as noted in the SSA documents; and
* the diagnosis of major depression with psychotic features in 2012 by VA clinicians.

The examiner should address the inservice complaints made in conjunction with the incident where the Veteran was struck by a taxi cab, wherein the Veteran was agitated and unresponsive afterwards.  The examiner is requested to explain why the behavior exhibited in service does not represent the onset of a currently manifested acquired psychiatric disorder.  

With regard to a personality disorder, the examiner should determine if the Veteran had a disability resulting from a mental disorder that was superimposed upon the personality disorder.  It is noted in an undated service treatment records that the Veteran had an immature personality.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 
 
7.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

